        Case 3:19-cv-07651-EMC Document 200 Filed 09/09/20 Page 1 of 2




 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                             HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (admitted pro hac vice)
     mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
 3   Liv Herriot (SBN 267694)                      Joseph J. Mueller (admitted pro hac vice)
     liv.herriot@wilmerhale.com                    joseph.mueller@wilmerhale.com
 4   2600 El Camino Real, Suite 400                Timothy D. Syrett (admitted pro hac vice)
     Palo Alto, CA 94306                           timothy.syrett@wilmerhale.com
 5   Telephone: (650) 858-6000                     60 State Street
     Fax: (650) 858-6100                           Boston, MA 02109
 6                                                 Telephone: (617) 526-6000
                                                   Fax: (617) 526-5000
 7

 8   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 9   Leon B. Greenfield (admitted pro hac vice)
     leon.greenfield@wilmerhale.com
10   Amanda L. Major (admitted pro hac vice)
     amanda.major@wilmerhale.com
11   1875 Pennsylvania Avenue NW
     Washington, DC 20006
12   Telephone: (202) 663-6000
     Fax: (202)-663-6363
13

14   Attorneys for Plaintiffs
     INTEL CORPORATION, APPLE INC.
15

16                                UNITED STATES DISTRICT COURT

17                            NORTHERN DISTRICT OF CALIFORNIA

18                                          SAN FRANCISCO

19   INTEL CORPORATION, APPLE INC.,
                                                         Case No. 3:19-cv-07651-EMC
20                                 Plaintiffs,
21          vs.                                          NOTICE OF CHANGE OF ADDRESS

22   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC 2017
23   LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI TECHNOLOGY
24   LLC, INVT SPE LLC, INVENTERGY GLOBAL,
     INC., DSS TECHNOLOGY MANAGEMENT,
25   INC., IXI IP, LLC, and SEVEN NETWORKS, LLC,
26                                 Defendants.
27

28




     Case No. 3:19-cv-07651-EMC                                 NOTICE OF CHANGE OF ADDRESS
        Case 3:19-cv-07651-EMC Document 200 Filed 09/09/20 Page 2 of 2




 1           TO ALL INTERESTED PARTIES AND THE CLERK OF THE ABOVE-ENTITLED

 2    COURT:

 3           Please take notice that effective September 8, 2020 the address for Plaintiffs’ counsel

 4    Mark Selwyn and Liv Herriot at Wilmer Cutler Pickering Hale and Dorr LLP is changed to the

 5    following:

 6                                                WILMERHALE
                                                  2600 El Camino Real
 7                                                Suite 400
                                                  Palo Alto, CA 94306
 8
                                                  Tel: (650) 858-6000
 9                                                Fax: (650) 858-6100
                                                  Email: mark.selwyn@wilmerhale.com
10                                                Email: liv.herriot@wilmerhale.com
11

12           Notices and service of items in this matter should be addressed and delivered via ECF or
13    otherwise to the new address above.
14    Dated: September 9, 2020                            Respectfully submitted,
15                                                        WILMER CUTLER PICKERING HALE
                                                          AND DORR LLP
16

17                                                        By:      /s/ Mark Selwyn
                                                                             Mark Selwyn
18                                                                            Liv Herriot

19                                                                    Attorneys for Plaintiffs Intel
                                                                      Corporation and Apple Inc.
20

21

22

23

24

25

26

27

28




     Case No. 3:19-cv-07651-EMC                     -2-                NOTICE OF CHANGE OF ADDRESS
